Mr. Justice Lawrence delivered the opinion of the Court: It is a misconception of the case of Harrison v. Chipp, 25 Ill. 579, to suppose that the court designed to decide anything further than that a justice of the peace cannot take a case under advisement indefinitely. He can unquestionably, like any other court, after the evidence and arguments of counsel are closed, adjourn the case for some fixed and reasonable time, to enable him to reflect upon the evidence or examine the law. It is merely necessary that the adjournment should be for a definite time, and should be announced in open court, that the parties may be present at the decision, in order to take such steps for the protection of their interests as they deem proper. In the case of Harrison v. Chipp there was an indefinite postponement. In the case at bar it was for a definite and reasonable time. Judgment reversed.